Citation Nr: 0001649	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  94-06 163	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $12,489.80.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1944 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from June 1993 and October 1993 decisions 
of the Committee on Waivers and Compromises (Committee) of 
the Regional Office (RO) of the VA in Wilmington, Delaware.  

In January 2000, the veteran's Motion for Advancement on the 
Docket was denied.  

The Board notes that in July 1991, the veteran's improved 
pension benefits were retroactively adjusted effective from 
April 1, 1987.  This action resulted in an overpayment in the 
amount of $6461.80.  The veteran submitted a notice of 
disagreement disputing the creation of this overpayment.  
Thereafter, he was issued a statement of the case, but did 
not subsequently perfect his appeal as to that issue.  


FINDINGS OF FACT

1.  The veteran was notified that his claim for VA 
nonservice-connected pension benefits had been awarded in a 
November 1984 letter; he was provided a VA Form 21-8768 which 
informed him that he was obligated to provide prompt notice 
of any change in income or net worth and that a failure to 
provide such would result in the creation of an overpayment 
which would be subject to recovery.  

2.  In November 1987, June 1988, November 1988, August 1989, 
March 1990, and March 1991 Improved Pension Eligibility 
Verification Reports (EVRs), the veteran reported having no 
personal income from wages.  Subsequent information received 
revealed that he earned income from wages from 1987 through 
June 1990.

3.  Based on evidence showing wage income for the veteran 
from 1987 through June 1990, the RO adjusted the veteran's 
pension benefits, creating an overpayment ultimately totaling 
$12,489.80.

4.  The veteran, who had knowledge of the likely 
consequences, engaged in unfair and deceptive dealings with 
the VA in an attempt to gain at the VA's expense by retaining 
a higher amount of VA benefits than he was entitled or 
benefits to which he was not entitled at all; his actions 
created the overpayment at issue.  


CONCLUSION OF LAW

Waiver of recovery of an overpayment in the amount of 
$12,489.80 of the veteran's improved pension benefits is 
precluded by a finding of bad faith on the part of the 
veteran.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 
1.965(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that he has presented a plausible claim.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

A review of the record reveals that the veteran was notified 
that his claim for VA nonservice-connected pension benefits 
had been awarded in a November 1984 letter.  He was advised 
that his award of improved pension benefits was effective 
from June 1, 1984.  He was provided a VA Form 21-8768 which 
informed him that he was obligated to provide prompt notice 
of any change in income or net worth and that a failure to 
provide such would result in the creation of an overpayment 
which would be subject to recovery.  

Thereafter, the veteran reported that he was married to J.T. 
and they had custody of D.S., her daughter.  In a May 1986 
letter, he was advised that his dependents were added to his 
award.  It was noted that in November 1986, D.S. would be 
removed when she attained the age of 18 years.  In July 1986, 
the veteran was again provided a VA Form 21-8768.

Thereafter, the veteran submitted information showing that he 
had divorced his wife, J.T., in February 1986.  He also 
indicated that he had remarried G.T. in November 1986.  In 
July 1987, the veteran's spouse was removed as a dependent 
effective July 1, 1987.  In November 1987, the RO removed the 
veteran's previous wife from the veteran's award effective 
March 1, 1986, the beginning of the month following their 
divorce.  Additional benefits for a spouse were resumed on 
December 1, 1986, the beginning of the month following the 
veteran's remarriage.  

In November 1987, an EVR was received in which the veteran 
reported that his family's income was derived from his Social 
Security benefits and his wife's wages.  In the column marked 
"TOTAL WAGES FROM EMPLOYMENT," the veteran inserted "0" 
for himself and $1440 for his wife from December 1, 1986 to 
November 30, 1987.  

Thereafter, an overpayment was created because the veteran's 
family income exceeded the income limits for 1987 due to 
receipt of Social Security income and wage income.  In 
January 1988, the veteran was provided a VA Form 21-8768 and 
was advised of adjustments to his pension benefits.  In 
February 1988, the veteran requested a waiver thereof because 
he asserted that his wife earned the $1440 in wages prior to 
their marriage in November 1986.  He indicated that she had 
been unemployed since they married.  In February 1988, the 
veteran reported that he had separated from his current wife 
in December 1987.  In February 1988, the RO sent the veteran 
another letter indicating that the spouse's income had been 
removed from his award based on the information which he 
submitted; thus, the overpayment was eliminated.  He was also 
provided a VA Form 21-8768.  In June 1988, an EVR was 
received in which the veteran reported that his family's 
income was derived from his Social Security benefits.  In the 
column marked "TOTAL WAGES FROM EMPLOYMENT," the veteran 
inserted "NONE" for himself and for his wife from April 1, 
1987 to March 31, 1988 and expected to have no income from 
wages from April 1, 1988 to March 31, 1989.  

Thereafter, information was received from the veteran showing 
that he and G.T. had divorced in January 1988 and he had 
married M.T. in September 1988.  In addition, they had a 
daughter, [redacted], who was born in October 1988.  A November 
1988 EVR was also submitted in which the veteran showed that 
his family income was derived solely from his Social Security 
benefits.  In the column marked "TOTAL WAGES FROM 
EMPLOYMENT," the veteran inserted "0" for himself and for 
his wife.  In response, in a December 1988 letter, the 
veteran was informed that his benefits had been adjusted 
according to his recent correspondence.  He was advised that 
he was also receiving benefits for his wife and child and 
should promptly inform the VA of any changes in dependents or 
income.  He was also provided a VA Form 21-8768.  

In August 1989, an EVR was received in which the veteran 
reported that his family's income was derived from his Social 
Security benefits.  In the column marked "TOTAL WAGES FROM 
EMPLOYMENT," the veteran inserted "0" for himself and for 
his wife from June 1, 1988 to May 31, 1989 and expected to 
have no income from wages from June 1, 1989 to May 31, 1990.  
In August 1989, his benefits were adjusted accordingly and he 
was provided a VA Form 21-8768.  

In March 1990, an EVR was received in which the veteran 
reported that his family's income was derived from his Social 
Security benefits.  In the column marked "TOTAL WAGES FROM 
EMPLOYMENT," the veteran inserted "0" for himself and for 
his wife from April 1, 1989 to March 31, 1990 and expected to 
have no income from wages from April 1, 1990 to March 31, 
1991.  In March 1990, his benefits were adjusted accordingly 
and he was provided a VA Form 21-8768.  

In December 1990, information was received from the veteran's 
employers which showed that he had been employed in 1987, 
1988 and 1989.  He earned $2497.50 in 1987, $7522.68 in 1988, 
and $480 in 1989.  The veteran had not previously reported 
this income from wages on his EVRs or in any other 
correspondence of record.  

In March 1991, an EVR was received in which the veteran 
reported that his family's income was derived from his Social 
Security benefits.  In the column marked "TOTAL WAGES FROM 
EMPLOYMENT," the veteran inserted "0" for himself and for 
his wife from April 1, 1990 to March 31, 1991 and expected to 
have no income from wages from April 1, 1991 to March 31, 
1992.  

In July 1991, the veteran was advised that information was 
received from a State Wage Match which showed that his income 
from wages during 1987 was $9145, during 1988 was $7522, and 
during 1989 was $480.  Based on this information, the 
veteran's improved pension benefits were retroactively 
adjusted effective from April 1, 1987.  In a September 1991 
Administrative Decision, the RO determined that the veteran 
had committed fraud in the manner in which he inaccurately 
reported his income from 1987 through 1989.  In September 
1991, the veteran was again advised of the retroactive 
adjustment of his VA improved pension benefits.  
Specifically, his pension benefits were terminated effective 
April 1, 1987 until April 30, 1989.  This action created an 
overpayment due to the reported higher income during that 
time period.  Thereafter, as his income was below the 
statutory level, he was advised that he had properly been 
paid pension benefits from May 1, 1989 to December 1, 1990.  
As noted, at this point, the RO had been furnished 
information only showing Social Security income and wage 
income of $480 for 1989.  

In October 1991, the veteran requested a waiver of the 
recovery of an overpayment of VA improved pension benefits.  
He asserted that a representative from the State of Delaware 
advised him that he did not have to report his wage income.  
At this point, the Board notes that whether or not the 
veteran sought and followed the advice of a representative of 
the State of Delaware, he was still solely responsible for 
correctly reporting his income to the VA.  On his EVRs, there 
was a specific column for wage income and in the numerous 
notices which were sent to him, he was clearly and repeatedly 
advised to report ALL income to the VA.  The veteran signed 
his EVRs.

A November 1991 VA audit showed that the veteran was overpaid 
$6461.80 for the time period of April 1, 1987 through April 
30, 1989.  

In April 1992, an EVR was received in which the veteran 
reported that his family's income was derived from his Social 
Security benefits.  In the column marked "TOTAL WAGES FROM 
EMPLOYMENT," the veteran inserted "0" for himself and for 
his wife from April 1, 1991 to March 31, 1992 and expected to 
have no income from wages from April 1, 1992 to March 31, 
1993.  

Thereafter, in April 1992, further information was received 
from the veteran's employers verifying that during 1989, the 
veteran's income was $5079.63.  As noted, previously 
information had only shown wages of $480 for 1989 and the 
veteran did not contradict that report.  In addition, it was 
shown that his income from wages during 1990 was $5973.90.  

Based on this information, in September 1992, the RO advised 
the veteran that his countable income for 1989 was higher 
that the statutory limit which was $9,564 even considering 
unreimbursed medical expenses as only unreimbursed 
expenditures which exceed 5 percent of the veteran's reported 
annual income are excluded from income.  38 C.F.R. § 3.262 
(1999).  Thus, the veteran was not actually entitled to any 
pension benefits during that time.  The veteran was advised 
that it would be assumed that his wage income was at least as 
high as it was in 1989 during 1990, 1991, and 1992.  As such, 
his income would be excessive for VA pension benefits during 
those years as well.  If this was inaccurate, the veteran was 
advised to submit information showing that his wage income 
was less during 1990, 1991, and/or 1992.  In addition, the 
veteran was advised that a percentage of unreimbursed medical 
expenses would be excluded.  

Accordingly, in November 1992, the veteran was notified that 
his improved pension benefits had been terminated effective 
May 1, 1989, based on the recent reports of income which 
showed income in excess of the statutory limit of $9,564 
during 1989.  Likewise, it was indicated that, assuming the 
same wage income or more, his income would be considered 
excessive for 1990, 1991, and 1992.  Thus, the veteran was 
not entitled to any pension benefits for those 3 years 
although he was paid benefits during those years from May 1, 
1989 through November 1, 1992.  He was again notified that he 
could submit information in that regard.  The $6461.80 
overpayment was increased by $17,853 (representing the 
overpaid benefits from May 1, 1989 through November 1, 1992); 
thus totaling $24,314.80.  In a February 1993 statement of 
the case, the RO indicated that the veteran had been paid 
benefits as follows: from May 1, 1989 to December 1, 1989, he 
had been paid $403 per month, totaling $2821; from December 
1, 1989 to December 1, 1990, he had been paid $413 per month, 
totaling $4956; from December 1, 1990 to December 1, 1991, he 
had been paid $435 per month, totaling $5220; from December 
1, 1991 to June 1, 1992, he had been paid $451 per month, 
totaling $2706; and from June 1, 1992 to November 1, 1992, he 
had been paid $430 per month, totaling $2150.  The total sum 
of overpaid benefits from May 1, 1989 through November 1, 
1992, as noted, was $17,853.

In December 1992, the veteran requested a waiver of the 
recovery of the entire overpayment of VA improved pension 
benefits.  He asserted that he acted in good faith in 
reporting his income.  

In March 1993, the veteran was advised that the increased 
portion of the debt (representing the overpaid benefits from 
May 1, 1989 through November 1, 1992) amounting to $17,853 
could be considered for waiver because there had been no 
finding of fraud for that portion.  

Thereafter, in a June 1993 decision, the Committee denied the 
veteran's request for a waiver of recovery of the portion of 
the overpayment amounting to $17,853.  Although there did not 
appear to be a determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of this portion of the overpayment at 
issue, the Committee nevertheless determined that recovery of 
the overpayment would not be against equity and good 
conscience as there was no financial status report of record.  
However, the notification letter indicated that there was a 
determination that there was no fraud, misrepresentation, or 
bad faith on the veteran's part with respect to the creation 
of this portion of the overpayment at issue, and also 
indicated that the Committee determined that recovery of the 
overpayment would not be against equity and good conscience 
as there was no financial status report of record.  The 
veteran appealed that determination and submitted a financial 
status report.  

In September 1993, the RO reconsidered, but found bad faith 
on the part of the veteran which precluded waiver and any 
further consideration of the elements of equity and good 
conscience.  Thereafter, the veteran continued to appeal the 
denial of his claim for waiver.  He asserted that the June 
1993 determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of this portion of the overpayment at 
issue should be controlling and that reconsideration of the 
elements of equity and good conscience was the only matter 
that the RO should have reconsidered at the time of the 
September 1993 decision.  

At this point, the Board notes that when the matter is 
appealed to the Board (see below), the Board initially 
considers whether the veteran engaged in fraud, 
misrepresentation, or bad faith and is not bound by any 
determination of the RO in that regard.

In October 1993, the Committee considered whether recovery of 
the initial portion of the veteran's debt, $6461.80, could be 
waived, but determined that waiver was precluded because the 
veteran engaged in bad faith with regard to that portion of 
the debt, also.  The veteran also disagreed with the denial 
of that portion of the debt.  Thus, the veteran initiated an 
appeal as to the denial of the debt in its entirety, 
$24,314.80.  

In an October 1993 statement of the case, the RO determined 
that the June 1993 determination that there was no fraud, 
misrepresentation, or bad faith with regard to the portion of 
the debt totaling $17,853 was clearly and unmistakably 
erroneous as there was in fact bad faith on the veteran's 
part.  In March 1994, a supplemental statement of the case 
was issued which addressed the total amount of the debt of 
$24,314.80.  The veteran has perfected his appeal as to the 
issue of waiver for the total amount of the debt.

In May 1995, the RO reviewed the veteran's eligibility for VA 
improved pension benefits from May 1, 1989, the initial date 
of termination for the portion of the debt totaling $17,853.  
The RO indicated that based on the veteran's income, his 
benefits were properly terminated for all periods prior to 
July 1, 1990.  However, consideration was given to the 
veteran current report that he ceased working June 10, 1990 
and only had income from Social Security and interest 
payments on a checking account thereafter.  Based on this 
report, the RO determined that the veteran's pension benefits 
could be resumed from July 1, 1990.  The RO specified, in 
pertinent part, that for the period of July 1990 through 
October 1992, that the veteran was entitled to monthly 
benefits as follows: from July 1990 through November 1990, 
$409 per month, totaling $2045; from December 1990 to April 
1991, $429 per month, totaling $2145; from May 1991 to 
November 1991, $415 per month, totaling $2905; and from 
December 1991 to October 1992, $430 per month, totaling 
$4730.  Thus, for the period of July 1, 1990 through October 
1992, the veteran was owed $11,825.  

Thus, the portion of the overpayment totaling $17,853 less 
the owed amount of $11,825 equals $6028.  This amount 
combined with the initial portion of the overpayment 
($6461.80) equals $12,489.80.

Therefore, the issue on appeal remains whether or not the 
debt of $12,489.80 warrants waiver.  

The Board notes that the veteran's primary arguments state 
that the RO erred in not abiding by the initial determination 
that there was no fraud, misrepresentation, or bad faith with 
regard to the portion of the debt totaling $17,853 (which has 
since been reduced).  He also questions the determination 
that he committed fraud as well as the subsequent 
determinations that he committed bad faith.  The veteran 
maintains that he did not commit bad faith and that a 
recovery of the debt would result in financial hardship.  
However, as previously noted, the Board is now required to 
review the whole debt, which currently totals $12,489.80.  In 
the Board's review, an initial determination must be made as 
to whether there was fraud, misrepresentation, or bad faith 
on the veteran's part with regard to the creation of the 
whole debt.  If the Board determines that there was fraud, 
misrepresentation, or bad faith, then waiver is precluded.  
The Board notes that with a finding of bad faith, there is no 
requirement to refer the case to the Inspector General's 
Office.  As noted, the Board is not bound by the Committee's 
determinations in that regard.  Thus, at this level, while 
the Board acknowledges the veteran's disagreement with how 
his case was handled regarding the RO's various 
determinations, the Board is considering the matter de novo.  

At the outset, the Board notes that VA law precludes waiver 
of recovery of an overpayment or waiver of collection of any 
indebtedness where any one of the following elements is found 
to exist: (1) fraud, (2) misrepresentation, or, (3) bad 
faith.  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 
1.965(b) (1999).  "Bad faith" refers to "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense."  38 C.F.R. § 1.965(b)(2) (1999).  
Conduct by a claimant undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and with resulting loss to the government is required for a 
showing of bad faith.  Id.  The phrase "bad faith" is also 
defined in the Veterans Benefits Administration (VBA) 
CIRCULAR 20-90-5, dated February 12, 1990, as a willful 
intention on the part of the claimant to seek an unfair 
advantage or to neglect or refuse to fulfill some duty or 
contractual obligation."  However, a recent decision of the 
Court has invalidated the use of the above-cited phrase as an 
appropriate basis for a bad faith determination.  See 
Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, the 
Court found that the operative language in 38 C.F.R. 
§ 1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  Thus, the Court held 
that the use of the phrase neglect or refuse to fulfill some 
duty or contractual obligation found in the circular was 
inconsistent with the regulation and cannot be an appropriate 
basis for a bad faith determination.

As noted above, the veteran and his representative contend 
that he did not engage in bad faith in his report of his 
income because he did not believe that it was necessary to 
report his income from wages.  

A review of the record reveals that the veteran was notified 
that his claim for VA nonservice-connected pension benefits 
had been awarded in a November 1984 letter.  At that time, he 
was clearly informed that he was required to notify the VA of 
all family income and changes thereto.  He was provided a VA 
Form 21-8768 which set forth these requirements in a clear 
and unambiguous manner.  In addition, he was informed that if 
he failed to accurately report his income, an overpayment may 
be created which would then be subject to recovery.  The 
veteran was reinformed of these requirements in July 1986, 
January 1988, February 1988, December 1988, August 1989, and 
March 1990.  Thus, the veteran was thoroughly and repeatedly 
advised that he was required to notify the VA of all family 
income and changes thereto on at least 7 occasions.  

Yet, in November 1987, he submitted an EVR in which he did 
not report personally having any wage income.  In the column 
marked "TOTAL WAGES FROM EMPLOYMENT," the veteran inserted 
"0" for himself from December 1, 1986 to November 30, 1987.  
Likewise, in a June 1988 EVR, he did not report personally 
having any wage income.  In the column marked "TOTAL WAGES 
FROM EMPLOYMENT," the veteran inserted "NONE" for himself 
and for his wife from April 1, 1987 to March 31, 1988 and 
expected to have no income from wages from April 1, 1988 to 
March 31, 1989.  Likewise, in a November 1988 EVR, he did not 
report personally having any wage income.  In the column 
marked "TOTAL WAGES FROM EMPLOYMENT," the veteran inserted 
"0" for himself.  Likewise, in an August 1989 EVR, he did 
not report personally having any wage income.  In the column 
marked "TOTAL WAGES FROM EMPLOYMENT," the veteran inserted 
"0" for himself from June 1, 1988 to May 31, 1989 and 
expected to have no income from wages from June 1, 1989 to 
May 31, 1990.  Likewise, in a March 1990 EVR, he did not 
report personally having any wage income.  In the column 
marked "TOTAL WAGES FROM EMPLOYMENT," the veteran inserted 
"0" for himself from April 1, 1989 to March 31, 1990 and 
expected to have no income from wages from April 1, 1990 to 
March 31, 1991.  Likewise, in a March 1991 EVR, he did not 
report personally having any wage income.  In the column 
marked "TOTAL WAGES FROM EMPLOYMENT," the veteran inserted 
"0" for himself from April 1, 1990 to March 31, 1991 and 
expected to have no income from wages from April 1, 1991 to 
March 31, 1992.  

Thus, the veteran did not report wage income for himself 
while he was earning such income from 1987 until June 1990 
despite the clear and repeated notices from the VA to do so.  
Despite these clear notifications by the RO, the veteran 
deliberately failed to indicate his wage income despite at 
least 6 opportunities to do so in the EVRs submitted in 
November 1987, June 1988, November 1988, August 1989, March 
1990, and March 1991.  However, in the meantime, he continued 
to receive benefits based on his reports of income, from 
primarily, only Social Security benefits for himself (on 
various occasions, he also indicated spousal income).  On the 
EVRs, the veteran did not leave the space for total wages 
from employment blank; rather he specifically inserted 
"NONE" or "0."  Further, he indicated on the forms that he 
had not worked at any time within the past 12 months. 

The Board notes that it is the responsibility of the pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that his or her income has changed.  See 38 C.F.R. 
§§ 3.277, 3.660(a)(1) (1999).  

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran, who 
had knowledge of the likely consequences, engaged in unfair 
and deceptive dealings with the VA in an attempt to gain at 
the VA's expense by retaining a higher amount of VA benefits 
than he was entitled or in an attempt to retain VA benefits 
to which he was not entitled at all.  The veteran was fully 
informed of VA actions to be taken if he improperly reported 
his income; thus, he had the knowledge of the likely 
consequences of his actions.  Specifically, by repeatedly 
failing to accurately and fully report his income and by 
specifically indicating that his annual wages were "NONE" 
and/or "0," the veteran engaged in unfair and deceptive 
dealings with the VA in an attempt to gain at the VA's 
expense by retaining a higher amount of VA benefits than he 
was entitled or in an attempt to retain VA benefits to which 
he was not entitled at all.  The Board finds that the veteran 
purposely did not inform the VA that he was earning wage 
income in order to retain the full amount of VA disability 
pension benefits that he was receiving.  That is, the 
veteran, in an unfair and deceptive manner, refused to inform 
the VA accurately of his income so that he could wrongfully 
continue to receive VA benefits to which he was not entitled 
or to continue receiving VA benefits in excess of which he 
was entitled to receive.  The veteran engaged in a consistent 
pattern of unfair and deceptive behavior on more than one 
occasion.  It was not a one-time occurrence.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence clearly establishes that the 
veteran engaged in bad faith when he inaccurately reported 
his family's income to the VA.  When the overpayment of VA 
benefits results from such bad faith on the part of the 
veteran, waiver of recovery of this debt is precluded by law, 
regardless of the veteran's current financial status or any 
of the other elements of the standard of equity and good 
conscience.  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. 
§ 1.965(b) (1999).  


ORDER

The appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

